DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 04/13/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 10-11: it is unclear what is meant by “second organic material.” Applicant is respectfully suggested to provide further clarification on “second organic material” or delete the phrase. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2016/0322403 A1) in view of Tomonari et al. (US 2003/0160538 A1).

 	Pertaining to claim 1, Gao et al. discloses A flexible base substrate (see fig. 4), comprising a first flexible substrate (1, see fig. 4), the first flexible substrate comprising: 
 	But, Gao et al. does not explicitly teach the first groove being filled with a first organic material.
 	However, Tomonari et al. teaches the first groove being filled with a first organic material (see paragraph [0242]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first groove being filled with a first organic material in the device of Gao et al. in the device of Gao et al. based on the teachings of Tomonari et al. in order to provide a semiconductor device with small power consumption, manufactured by an easy manufacturing process, a semiconductor micro actuator using the semiconductor device. (see paragraph [0014]).

Gao et al. discloses the claimed invention except for a height of the first groove in a direction perpendicular to the flexible film layer body a height of the first organic 

 	Pertaining to claim 2, Gao et al. discloses wherein the first spacer layer (the first 3, see figs. 1-4) is disposed on a side of the flexible film layer body (flexible film layer body of 12) away from the plurality of protrusions (11).  

 	Pertaining to claim 3, Gao et al. discloses, wherein each protrusion (11) is disposed between the flexible film layer body (flexible film layer body of 12) and a positionally corresponding first island (the single 3).  

 	Pertaining to claim 4, Gao et al. discloses, wherein each protrusion has a thickness of 40% to 120% of a thickness of the flexible film layer body (see paragraph [0015], lines 16-20).  
 	Gao et al fail to explicitly teach wherein each protrusion has a thickness of 40% to 120% of a thickness of the flexible film layer body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein each protrusion has a thickness of 40% to 120% of a thickness of the flexible film layer body , since it has been held that where the general conditions of a 

 	Pertaining to claim 5, Gao et al. discloses, wherein each protrusion has a thickness of 30% to 60% of a thickness of the flexible film layer body.  
 	Gao et al fail to explicitly teach wherein each protrusion has a thickness of 30% to 60% a thickness of the flexible film layer body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make wherein each protrusion has a thickness of 40% to 120% of a thickness of the flexible film layer body , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

 	Pertaining to claim 6, Gao et al. discloses, wherein an orthographic projection of each protrusion (11)  on the flexible film layer body (flexible film layer body of 12) completely overlaps an orthographic 4projection of a positionally corresponding first island on the flexible film layer body (flexible film layer body of 12).  

 	Pertaining to claim 7, Gao et al. as modified by Tomonari et al. further discloses, wherein the first organic material (see paragraph [0242] of Tomonari et al.) is the same as a material of the first flexible film layer (12 of Gao et al.).  

 	Pertaining to claim 8, Gao et al. discloses, further comprising a second flexible substrate (6, see fig. 4), the second flexible substrate (6) comprising: a second flexible film layer (4); and a second spacer layer (3) which is disposed on a side of the second flexible film layer (6) away from the first flexible film layer (12), and comprises a plurality of second islands spaced apart (the second 11) from each other, each second island (the second 11) being positionally corresponding to a protrusion in the direction perpendicular to the flexible film layer body (12), an orthographic projection of a gap (see figs. 1-4) between adjacent second islands (the second 11) on the flexible film layer (12) body and the first overlapping region (see figs. 1-4) having a second overlapping region, wherein a portion of the second flexible film layer (6) fills the first groove (2).  

 	Pertaining to claim 9, Gao et al. as modified by Tomonari et al. discloses, further comprising a second flexible substrate (6 of Gao et al.), the second flexible substrate comprising: a second flexible film layer (4 of Gao et al.); and a second spacer layer (the second 3 of Gao et al.) which is disposed on a side of the second flexible film layer (1 of Gao et al. of Gao et al.) away from the first flexible film layer (12 of Gao et al.), and comprises a plurality of second islands spaced apart (the second 3 of Gao et al.) from each other, each second island being positionally corresponding to a protrusion (see figs. 1-4 of Gao et al.) in the direction perpendicular to the flexible film layer body (12 of Gao et al.), and an orthographic projection of a gap between adjacent second islands on the flexible film layer body and the first overlapping region (see figs. 1-4 of Gao et al.) having a second overlapping region, wherein a portion of the second 

 	Pertaining to claim 10, Gao et al. as modified by Tomonari et al. discloses, further comprising a second organic material (see paragraph [0242] of Tomonari et al.) between adjacent second islands (the second 3 of Gao et al.).  

 	Pertaining to claim 11, Gao et al. as modified by Tomonari et al. discloses, further comprising a second organic material (see paragraph [0242] of Tomonari et al.) between adjacent second islands (the second 3 of Gao et al.).
 	Gao et al. discloses the claimed invention except for wherein a height of a surface of the second organic material away from the flexible film layer body is smaller than a height of a surface of the second island away from the flexible film layer body. It would have been on obvious matter of design choice to make wherein a height of a surface of the second organic material away from the flexible film layer body is smaller than a height of a surface of the second island away from the flexible film layer body, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

 	Pertaining to claim 12, Gao et al. discloses, wherein orthographic projections (see figs. 1-4) of a first island (the first island 3), a second island (the second island 3) 

 	Pertaining to claim 13, Gao et al. discloses, wherein the first spacer layer (the first 3, see figs. 1-4).
 	Gao et al. discloses the claimed invention except for a first protection pattern between adjacent first islands, and the first protection pattern has a thickness smaller than that of a first island. It would have been on obvious matter of design choice to make a first protection pattern between adjacent first islands, and the first protection pattern has a thickness smaller than that of a first island, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
	Pertaining to claim 14, Gao et al. discloses all claimed limitations except, wherein the second spacer layer further comprises a second protection pattern between adjacent second islands, and the second protection pattern has a thickness smaller than that of a second island. However, the courts have held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 



Pertaining to claim 15, Gao et al. discloses, wherein the first flexible film layer (12) has a thickness larger than that of the second flexible film layer (6).  
 	Gao et al. discloses the claimed invention except for wherein the first flexible film layer has a thickness larger than that of the second flexible film layer. It would have been on obvious matter of design choice to the first flexible film layer has a thickness larger than that of the second flexible film layer, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 16, Gao et al. discloses A display device (see paragraph [0012]), comprising the flexible base substrate (see paragraph [0012]).

 	Pertaining to claim 17, Gao et al. discloses A manufacturing method of a flexible base substrate (see fig. 4), comprising: providing a first flexible film layer (1, see fig. 4), the first flexible film layer comprising a flexible film layer body (flexible film layer body of 12), and a plurality of protrusions spaced apart (11, see fig. 1) from each other on a surface of a side of the flexible film layer body (flexible film layer body of 12); forming a first spacer layer on the first flexible film layer (12), the first spacer layer (11) comprising a plurality of first islands spaced apart (the first 11) from each other; and forming a first groove (2) between adjacent first islands, wherein each protrusion is positionally corresponding to a first island in the direction perpendicular to the flexible film layer body (flexible film layer body of 12), and orthographic projections of a gap 
 	But, Gao et al. does not explicitly teach the first groove being filled with a first organic material.
 	However, Tomonari et al. teaches the first groove being filled with a first organic material (see paragraph [0242]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first groove being filled with a first organic material in the device of Gao et al. in the device of Gao et al. based on the teachings of Tomonari et al. in order to provide a semiconductor device with small power consumption, manufactured by an easy manufacturing process, a semiconductor micro actuator using the semiconductor device. (see paragraph [0014]).

 	Gao et al. discloses the claimed invention except for a height of the first groove in a direction perpendicular to the flexible film layer body a height of the first organic material being smaller. It would have been on obvious matter of design choice to a height of the first groove in a direction perpendicular to the flexible film layer body a height of the first organic material being smaller, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955.

Pertaining to claim 20, Gao et al. discloses, further comprising: providing a second flexible film layer; and providing a second spacer layer on a side of the second flexible film layer away from the first flexible film layer, the second spacer layer comprising a plurality of second islands spaced apart from each other, each second island being positionally corresponding to a protrusion in the direction perpendicular to the flexible film layer body, and an orthographic projection of a gap between adjacent second islands on the flexible film layer body and the first overlapping region having a second overlapping region, 7wherein a portion of the second flexible film layer fills the first groove.

 				Allowable Subject Matter
7.  	Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  	The following is a statement of reasons for the indication of allowable subject matter: 
wherein said providing a first flexible film layer comprises: disposing a plurality of blind holes spaced apart from each other in a rigid substrate; forming a first flexible film layer on a side of the rigid substrate provided with the blind holes, portions of the first flexible film layer in the blind holes forming the protrusions, portions of the first flexible film layer other than the portions forming the protrusions forming the flexible film layer body, wherein said providing a first flexible film layer comprises: forming a flexible film on a rigid substrate; forming a first photoresist pattern on the flexible film using a mask exposure process; and etching the flexible film using the first photoresist pattern as a .  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848